Citation Nr: 1133679	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee chondromalacia patella, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee chondromalacia patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

On his October 2007 Appeals Hearing Option form, the Veteran indicated that he desired a central office hearing in Washington, D.C.  However, in August 2009, the Veteran withdrew his request for a hearing.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record.  Therefore, this matter is referred to the originating agency for appropriate action. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran's most recent VA examination to determine the degree of severity of his service-connected knee disabilities was performed in September 2009.  In correspondence to VA in August 2011 the Veteran, through his representative, generally asserted that his conditions have worsened since his last examination.  In addition, the Veteran expressed dissatisfaction with the adequacy and accuracy of the September 2009 examination report.

In light of this evidence suggesting that the Veteran's service-connected knee disabilities have increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected knee disabilities.                 
  
Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the disabilities on appeal during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination by a physician with appropriate expertise to ascertain the current severity of the service-connected knee disabilities.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include X-ray examination. 

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an opinion as to whether the knee disabilities are sufficient by themselves to render the Veteran unemployable.  

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority. Referral for extra-schedular consideration should be addressed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

